                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                             Plaintiff,             :       Case No. 3:09-cr-109


                                                            District Judge Walter H. Rice
       -   vs    -                                          Magistrate Judge Michael R. Merz

PIERRE O. COLQUITT,

                             Defendant.             :



                                           ORDER


       For the reasons set forth in the Order Striking Motion (ECF No. 275), the following filings

are STRICKEN: ECF Nos. 659 through 665.



April 2, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge
